June 29, 2012


Mr. William L. Hubbard
Attorney at Law
2724 West Canton Road
Edinburg, TX 78539-6632
Ms. Ida Cecilia Garza
Gault Nye & Quintana LLP
7001 N. 10th. Street, Suite 200
McAllen, TX 78504

RE:   Case Number:  11-0348
      Court of Appeals Number:  13-09-00637-CV
      Trial Court Number:  CL-06-2449-B

Style:      MICHAEL B. WANSEY, INDIVIDUALLY AND D/B/A RIO GRANDE DEFENSIVE
      DRIVING SCHOOL
      v.
      CHERYL D. HOLE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |